IN THE SUPREME COURT OF THE STATE OF NEVADA


                  EZRA KEMP,-                                             No. 84639
                  Petitioner,
                  vs.
                  THE FIFTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF
                  NEVADA, IN AND FOR THE
                                                                           FIL
                  COUNTY OF ESMERALDA; AND                                 NOV 16 222
                  THE HONORABLE KIMBERLY A.
                  WANKER, DISTRICT JUDGE,
                  Respondents,
                  and
                  THE STATE OF NEVADA,
                  Real Party in Interest.

                                        ORDER DENYING PETITION
                             This original petition for a writ of mandamus seeks an order
                 directing the district court to remand Count 3 to the justice court for a
                 preliminary hearing after the district court rejected the plea negotiations.
                             A writ of mandamus is available to compel the performance of
                 an act which the law requires as a duty resulting from an office or to control
                 a manifest abuse or arbitrary or capricious exercise of discretion. NRS
                 34.160; Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603;
                 04, 637 P.2d 534, 536 (1981). A writ of mandamus will not issue when there
                 is a plain, speedy, and adequate remedy at law, NRS 34.170, and it is within
                 the discretion of this court to determine if a petition for extraordinary relief
                 will be considered, Poulos v. Eighth Judicial Dist. Court, 98 Nev. 453, 455,
                 652 P.2d 1177, 1178 (1982).
                             Although no particular deadline is specified for filing a
                 mandamus petition that challenges a lower court's decision, the doctrine of


SUPREME COURT'
         OF
     NEVADA


(0) I 947A
                                                                              21,-300
                laches applies.' State v. Eighth Judicial Dist. Court (Hedland), 116 Nev.
                127, 135, 994 P.2d 692, 697 (2000). In considering whether to apply the
                doctrine of laches, this court will consider "whether `(1) there was an
                inexcusable delay in seeking the petition; (2) an implied waiver arose from
                petitioners' knowing acquiescence in existing conditions; and, (3) there were
                circumstances causing prejudice to respondent." Id. (quoting Buckholt v.
                Eighth Judicial Dist. Court, 94 Nev. 631, 633, 584 P.2d 672, 673-74 (1978)).
                              Applying these factors, we conclude that petitioner's delay
                militates against entertaining this petition.        In July 2015, petitioner
                unconditionally waived a preliminary hearing on Count 3, one of many drug
                charges set forth in the criminal complaint, pursuant to plea negotiations.2
                After the district court rejected the plea agreement, petitioner moved to
                have Count 3 remanded for a preliminary hearing.3            The district court
                denied petitioner's motion on March 1, 2016, and a motion to reconsider on
                October 4, 2016, because the waiver was unconditional.4           In September
                2021, the district court scheduled trial for May 2022, with a calendar call in
                April. In April 2022, petitioner filed this mandamus petition challenging



                      'The State addresses laches in its answer to the petition. Petitioner
                did not respond to that argument.
                      2 Thebind-over order was limited to Count 3 and made no mention of
                the other charges in the criminal complaint.
                      3The    decision to reject the plea agreement is not before this court.
                      4The district court entered two orders of remand for a preliminary
                hearing as to the other charges in the criminal complaint. As the other
                charges had not been bound over to the district court, it is not clear that an
                order of remand was necessary. However, we share the district court's
                concern that no action had been taken on those counts in the justice court
                after the negotiations were rejected. It further appears that when the
                petition was filed with this court, the justice court still had not conducted a
SUPREME COURT
                preliminary hearing on the other charges.
        OF
     NEVADA

                                                        2
(0) I947A
                the March 2016 decision to deny his motion for remand.         Under these

                circumstances, we conclude the over-six-year delay in challenging the
                district court's decision to deny the motion for remand is inexcusable and
                that petitioner knowingly acquiesced to the district court's decision to deny
                his motion for remand. And although the State has not identified any
                specific prejudice, further delay in bringing this matter to trial could make
                a trial more difficult as witnesses may become unavailable and memories
                fade over time. Therefore, we decline to exercise our discretion to consider
                this petition, and we
                             ORDER the petition DENIED.5



                                                                     C.J.
                                        Parraguirre


                      A'kibc,1%.0          J.                                          Sr.J.
                Stiglich




                cc:   Hon. Kimberly A. Wanker, District Judge
                      Jason Earnest Law, LLC
                      Attorney General/Carson City
                      Esmeralda County District Attorney
                      Esmeralda County Clerk




                      5The   Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
                decision of this matter under a general order of assignment.
        OF
     NEVADA

                                                      3
(0) 1447A